    Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 1 of 7

JOURNAL OF SEX & MARITAL THERAPY
https://doi.org/10.1080/0092623X.2019.1698481




Transgender and Gender Diverse Children and Adolescents:
Fact-Checking of AAP Policy
James M. Cantor
Toronto Sexuality Centre, Toronto, Canada


    ABSTRACT
    The American Academy of Pediatrics (AAP) recently published a policy
    statement: Ensuring comprehensive care and support for transgender and
    gender-diverse children and adolescents. Although almost all clinics and pro-
    fessional associations in the world use what’s called the watchful waiting
    approach to helping gender diverse (GD) children, the AAP statement
    instead rejected that consensus, endorsing gender affirmation as the only
    acceptable approach. Remarkably, not only did the AAP statement fail to
    include any of the actual outcomes literature on such cases, but it also
    misrepresented the contents of its citations, which repeatedly said the very
    opposite of what AAP attributed to them.



The American Academy of Pediatrics (AAP) recently published a policy statement entitled,
Ensuring comprehensive care and support for transgender and gender-diverse children and adoles-
cents (Rafferty, AAP Committee on Psychosocial Aspects of Child and Family Health, AAP
Committee on Adolescence, AAP Section on Lesbian, Gay, Bisexual, and Transgender Health and
Wellness, 2018). These are children who manifest discontent with the sex they were born as and
desire to live as the other sex (or as some alternative gender role). The policy was quite a remark-
able document: Although almost all clinics and professional associations in the world use what’s
called the watchful waiting approach to helping transgender and gender diverse (GD) children,
the AAP statement rejected that consensus, endorsing only gender affirmation. That is, where the
consensus is to delay any transitions after the onset of puberty, AAP instead rejected waiting
before transition. With AAP taking such a dramatic departure from other professional associa-
tions, I was immediately curious about what evidence led them to that conclusion. As I read the
works on which they based their policy, however, I was pretty surprised—rather alarmed, actually:
These documents simply did not say what AAP claimed they did. In fact, the references that
AAP cited as the basis of their policy instead outright contradicted that policy, repeatedly endors-
ing watchful waiting.
    The AAP statement was also remarkable in what it left out—namely, the actual outcomes
research on GD children. In total, there have been 11 follow-up studies of GD children, of which
AAP cited one (Wallien & Cohen-Kettenis, 2008), doing so without actually mentioning the out-
come data it contained. The literature on outcomes was neither reviewed, summarized, nor sub-
jected to meta-analysis to be considered in the aggregate—It was merely disappeared. (The list of
all existing studies appears in the appendix.) As they make clear, every follow-up study of GD
children, without exception, found the same thing: Over puberty, the majority of GD children
cease to want to transition. AAP is, of course, free to establish whatever policy it likes on


CONTACT James Cantor
Ontario M5B 1J3, Canada.
                                jamescantorphd@gmail.com

ß 2019 Taylor & Francis Group, LLC
                                                                                                         14
                                                           Toronto Sexuality Centre, 2 Carlton Street, suite 1820, Toronto,
    Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 2 of 7
2        J. M. CANTOR


whatever basis it likes. But any assertion that their policy is based on evidence is demonstrably
false, as detailed below.
    AAP divided clinical approaches into three types—conversion therapy, watchful waiting,
and gender affirmation. It rejected the first two and endorsed gender affirmation as the only
acceptable alternative. Most readers will likely be familiar already with attempts to use conver-
sion therapy to change sexual orientation. With regard to gender identity, AAP wrote:
    “[C]onversion” or “reparative” treatment models are used to prevent children and adolescents from
    identifying as transgender or to dissuade them from exhibiting gender-diverse expressions. … Reparative
    approaches have been proven to be not only unsuccessful38 but also deleterious and are considered outside
    the mainstream of traditional medical practice.29,39–42

The citations were:
    38. Haldeman DC. The practice and ethics of sexual orientation conversion therapy. J Consult Clin Psychol.
        1994;62(2):221–227.
    29. Adelson SL; American Academy of Child and Adolescent Psychiatry (AACAP) Committee on Quality
        Issues (CQI). Practice parameter on gay, lesbian, or bisexual sexual orientation, gender nonconformity,
        and gender discordance in children and adolescents. J Am Acad Child Adolesc Psychiatry.
        2012;51(9):957–974.
    39. Byne W. Regulations restrict practice of conversion therapy. LGBT Health. 2016;3(2):97–99.
    40. Cohen-Kettenis PT, Delemarrevan de Waal HA, Gooren LJ. The treatment of adolescent transsexuals:
        changing insights. J Sex Med. 2008;5(8):1892–1897.
    41. Bryant K. Making gender identity disorder of childhood: historical lessons for contemporary debates.
        Sex Res Soc Policy. 2006;3(3):23–39.
    42. World Professional Association for Transgender Health. WPATH De-Psychopathologisation Statement.
        Minneapolis, MN: World Professional Association for Transgender Health; 2010.

    AAP’s claims struck me as odd because there are no studies of conversion therapy for gender
identity. Studies of conversion therapy have been limited to sexual orientation, and, moreover, to
the sexual orientation of adults, not to gender identity and not of children in any case. The article
AAP cited to support their claim (reference number 38) is indeed a classic and well-known
review, but it is a review of sexual orientation research only. Neither gender identity, nor even
children, received a single mention in it. Indeed, the narrower scope of that article should be
clear to anyone reading even just its title: “The practice and ethics of sexual orientation conver-
sion therapy” [italics added].
    AAP continued, saying that conversion approaches for GD children have already been rejected
by medical consensus, citing five sources. This claim struck me as just as odd, however—I
recalled associations banning conversion therapy for sexual orientation, but not for gender iden-
tity, exactly because there is no evidence for generalizing from adult sexual orientation to child-
hood gender identity. So, I started checking AAP’s citations for that, and these sources too
pertained only to sexual orientation, not gender identity (specifics below). What AAP’s sources
did repeatedly emphasize was that:

    A.    Sexual orientation of adults is unaffected by conversion therapy and any other [known]
          intervention;
    B.    Gender dysphoria in childhood before puberty desists in the majority of cases, becoming
          (cis-gendered) homosexuality in adulthood, again regardless of any [known] intervention; and
    C.    Gender dysphoria in childhood persisting after puberty tends to persist entirely.

   That is, in the context of GD children, it simply makes no sense to refer to externally induced
“conversion”: The majority of children “convert” to cisgender or “desist” from transgender
   Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 3 of 7
                                                               JOURNAL OF SEX & MARITAL THERAPY     3


regardless of any attempt to change them. “Conversion” only makes sense with regard to adult
sexual orientation because (unlike childhood gender identity), adult homosexuality never or
nearly never spontaneously changes to heterosexuality. Although gender identity and sexual
orientation may often be analogous and discussed together with regard to social or political val-
ues and to civil rights, they are nonetheless distinct—with distinct origins, needs, and responses
to medical and mental health care choices. Although AAP emphasized to the reader that “gender
identity is not synonymous with ‘sexual orientation’” (Rafferty et al., 2018, p. 3), they went ahead
to treat them as such nonetheless.
    To return to checking AAP’s fidelity to its sources: Reference 29 was a practice guideline
from the Committee on Quality Issues of the American Academy of Child and Adolescent
Psychiatry (AACAP). Despite AAP applying this source to gender identity, AACAP was quite
unambiguous regarding their intent to speak to sexual orientation and only to sexual orienta-
tion: “Principle 6. Clinicians should be aware that there is no evidence that sexual orientation
can be altered through therapy, and that attempts to do so may be harmful. There is no estab-
lished evidence that change in a predominant, enduring homosexual pattern of development is
possible. Although sexual fantasies can, to some degree, be suppressed or repressed by those
who are ashamed of or in conflict about them, sexual desire is not a choice. However, behav-
ior, social role, and—to a degree—identity and self-acceptance are. Although operant condi-
tioning modifies sexual fetishes, it does not alter homosexuality. Psychiatric efforts to alter
sexual orientation through ‘reparative therapy’ in adults have found little or no change in sex-
ual orientation, while causing significant risk of harm to self-esteem” (AACAP, 2012, p. 967,
italics added).
    Whereas AAP cites AACAP to support gender affirmation as the only alternative for treat-
ing GD children, AACAP’s actual view was decidedly neutral, noting the lack of evidence:
“Given the lack of empirical evidence from randomized, controlled trials of the efficacy of
treatment aimed at eliminating gender discordance, the potential risks of treatment, and longi-
tudinal evidence that gender discordance persists in only a small minority of untreated cases
arising in childhood, further research is needed on predictors of persistence and desistence of
childhood gender discordance as well as the long-term risks and benefits of intervention before
any treatment to eliminate gender discordance can be endorsed” (AACAP, 2012, p. 969).
Moreover, whereas AAP rejected watchful waiting, what AACAP recommended was: “In gen-
eral, it is desirable to help adolescents who may be experiencing gender distress and dysphoria
to defer sex reassignment until adulthood” (AACAP, 2012, p. 969). So, not only did AAP attri-
bute to AACAP something AACAP never said, but also AAP withheld from readers AACAP’s
actual view.
    Next, in reference 39, Byne (2016) also addressed only sexual orientation, doing so very clearly:
“Reparative therapy is a subset of conversion therapies based on the premise that same-sex attrac-
tion are reparations for childhood trauma. Thus, practitioners of reparative therapy believe that
exploring, isolating, and repairing these childhood emotional wounds will often result in reducing
same-sex attractions” (Byne, 2016, p. 97). Byne does not say this of gender identity, as the AAP
statement misrepresents.
    In AAP reference 40, Cohen-Kettenis et al. (2008) did finally pertain to gender identity; how-
ever, this article never mentions conversion therapy. (!) Rather, in this study, the authors pre-
sented that clinic’s lowering of their minimum age for cross-sex hormone treatment from age 18
to 16, which they did on the basis of a series of studies showing the high rates of success with
this age group. Although it did strike me as odd that AAP picked as support against conversion
therapy an article that did not mention conversion therapy, I could imagine AAP cited the article
as an example of what the “mainstream of traditional medical practice” consists of (the logic
being that conversion therapy falls outside what an ‘ideal’ clinic like this one provides). However,
what this clinic provides is the very watchful waiting approach that AAP rejected. The approach
    Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 4 of 7
4       J. M. CANTOR


espoused by Cohen-Kettenis (and the other clinics mentioned in the source—Gent, Boston, Oslo,
and now formerly, Toronto) is to make puberty-halting interventions available at age 12 because:
“[P]ubertal suppression may give adolescents, together with the attending health professional,
more time to explore their gender identity, without the distress of the developing secondary sex
characteristics. The precision of the diagnosis may thus be improved” (Cohen-Kettenis et al.,
2008, p. 1894).
   Reference 41 presented a very interesting history spanning the 1960s–1990s about how
feminine boys and tomboyish girls came to be recognized as mostly pre-homosexual, and
how that status came to be entered into the DSM at the same time as homosexuality was
being removed from the DSM. Conversion therapy is never mentioned. Indeed, to the extent
that Bryant mentions treatment at all, it is to say that treatment is entirely irrelevant to his
analysis: “An important omission from the DSM is a discussion of the kinds of treatment
that GIDC children should receive. (This omission is a general orientation of the DSM and
not unique to GIDC)” (Bryant, 2006, p. 35). How this article supports AAP’s claim is a mys-
tery. Moreover, how AAP could cite a 2006 history discussing events of the 1990s and earlier
to support a claim about the current consensus in this quickly evolving discussion remains all
the more unfathomable.
   Cited last in this section was a one-paragraph press release from the World Professional
Association for Transgender Health. Written during the early stages of the American Psychiatric
Association’s (APA’s) update of the DSM, the statement asserted simply that “The WPATH
Board of Directors strongly urges the de-psychopathologisation of gender variance worldwide.”
Very reasonable debate can (and should) be had regarding whether gender dysphoria should be
removed from the DSM as homosexuality was, and WPATH was well within its purview to assert
that it should. Now that the DSM revision process is years completed however, history has seen
that APA ultimately retained the diagnostic categories, rejecting WPATH’s urging. This makes
AAP’s logic entirely backwards: That WPATH’s request to depathologize gender dysphoria was
rejected suggests that it is WPATH’s view—and therefore the AAP policy—which fall “outside the
mainstream of traditional medical practice.” (!)
   AAP based this entire line of reasoning on their belief that conversion therapy is being used
“to prevent children and adolescents from identifying as transgender” (Rafferty et al., 2018, p. 4).
That claim is left without citation or support. In contrast, what is said by AAP’s sources is
“delaying affirmation should not be construed as conversion therapy or an attempt to change
gender identity” in the first place (Byne, 2016, p. 2). Nonetheless, AAP seems to be doing exactly
that: simply relabeling any alternative approach as equivalent to conversion therapy.
   Although AAP (and anyone else) may reject (what they label to be) conversion therapy purely
on the basis of political or personal values, there is no evidence to back the AAP’s stated claim
about the existing science on gender identity at all, never mind gender identity of children.
   AAP also dismissed the watchful waiting approach out of hand, not citing any evidence, but
repeatedly calling it “outdated.” The criticisms AAP provided, however, again defied the existing
evidence, with even its own sources repeatedly calling watchful waiting the current standard.
According to AAP:
    [G]ender affirmation is in contrast to the outdated approach in which a child’s gender-diverse assertions are
    held as “possibly true” until an arbitrary age (often after pubertal onset) when they can be considered valid,
    an approach that authors of the literature have termed “watchful waiting.” This outdated approach does not
    serve the child because critical support is withheld. Watchful waiting is based on binary notions of gender
    in which gender diversity and fluidity is pathologized; in watchful waiting, it is also assumed that notions of
    gender identity become fixed at a certain age. The approach is also influenced by a group of early studies
    with validity concerns, methodologic flaws, and limited follow-up on children who identified as TGD and,
    by adolescence, did not seek further treatment (“desisters”).45,47

The citations from AAP’s reference list are:
   Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 5 of 7
                                                                    JOURNAL OF SEX & MARITAL THERAPY          5


   45. Ehrensaft D, Giammattei SV, Storck K, Tishelman AC, Keo-Meier C. Prepubertal social gender
       transitions: what we know; what we can learn—a view from a gender affirmative lens. Int J Transgend.
       2018;19(2):251–268
   47. Olson KR. Prepubescent transgender children: what we do and do not know. J Am Acad Child Adolesc
       Psychiatry. 2016;55(3):155–156.e3

    I was surprised first by the AAP’s claim that watchful waiting’s delay to puberty was somehow
“arbitrary.” The literature, including AAP’s sources, repeatedly indicated the pivotal importance
of puberty, noting that outcomes strongly diverge at that point. According to AAP reference 29,
in “prepubertal boys with gender discordance—including many without any mental health treat-
ment—the cross gender wishes usually fade over time and do not persist into adulthood, with
only 2.2% to 11.9% continuing to experience gender discordance” (Adelson & AACAP, 2012, p.
963, italics added), whereas “when gender variance with the desire to be the other sex is present
in adolescence, this desire usually does persist through adulthood” (Adelson & AACAP, 2012, p.
964, italics added). Similarly, according to AAP reference 40, “Symptoms of GID at prepubertal
ages decrease or even disappear in a considerable percentage of children (estimates range from
80–95%). Therefore, any intervention in childhood would seem premature and inappropriate.
However, GID persisting into early puberty appears to be highly persistent” (Cohen-Kettenis
et al., 2008, p. 1895, italics added). That follow-up studies of prepubertal transition differ from
postpubertal transition is the very meaning of non-arbitrary. AAP gave readers exactly the reverse
of what was contained in its own sources. If AAP were correct in saying that puberty is an arbi-
trarily selected age, then AAP will be able to offer another point to wait for with as much empir-
ical backing as puberty has.
    Next, it was not clear on what basis AAP could say that watchful waiting withholds support—
AAP cited no support for its claim. The people in such programs often receive substantial sup-
port during this period. Also unclear is on what basis AAP could already know exactly which
treatments are “critical” and which are not—Answering that question is the very purpose of this
entire endeavor. Indeed, the logic of AAP’s claim appears entirely circular: It is only if one were
already pre-convinced that gender affirmation is the only acceptable alternative that would make
watchful waiting seem to withhold critical support—What it delays is gender affirmation, the
method one has already decided to be critical.
    Although AAP’s next claim did not have a citation appearing at the end of its sentence, binary
notions of gender were mentioned both in references 45 and 47. Specifically, both pointed out
that existing outcome studies have been about people transitioning from one sex to the other,
rather than from one sex to an in-between status or a combination of masculine/feminine fea-
tures. Neither reference presented this as a reason to reject the results from the existing studies of
complete transition however (which is how AAP cast it). Although it is indeed true that the out-
come data have been about complete transition, some future study showing that partial transition
shows a different outcome would not invalidate what is known about complete transition.
Indeed, data showing that partial transition gives better outcomes than complete transition would,
once again, support the watchful waiting approach which AAP rejected.
    Next was a vague reference alleging concerns and criticisms about early studies. Had AAP
indicated what those alleged concerns and flaws were (or which studies they were), then it would
be possible to evaluate or address them. Nonetheless, the argument is a red herring: Because all
of the later studies showed the same result as did the early studies, any such allegation is neces-
sarily moot.
    Reference 47 was a one-and-a-half page commentary in which the author off-handedly men-
tions criticisms previously made of three of the eleven outcome studies of GD children, but does
not provide any analysis or discussion. The only specific claim was that studies (whether early or
late) had limited follow-up periods—the logic being that had outcome researchers lengthened the
follow-up period, then people who seemed to have desisted might have returned to the clinic as
    Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 6 of 7
6      J. M. CANTOR


cases of “persistence-after-interruption.” Although one could debate the merits of that prediction,
AAP instead simply withheld from the reader the result from the original researchers having
tested that very prediction directly: Steensma and Cohen-Kettenis (2015) conducted another ana-
lysis of their cohort, by then ages 19–28 (mean age 25.9 years), and found that 3.3% (5 people of
the sample of 150) later returned. That is, in long-term follow-up, the childhood sample showed
66.7% desistence instead of 70.0% desistance.
    Reference 45 did not support the claim that watchful-waiting is “outdated” either. Indeed,
that source said the very opposite, explicitly referring to watchful waiting as the current
approach: “Put another way, if clinicians are straying from SOC 7 guidelines for social transi-
tions, not abiding by the watchful waiting model favored by the standards, we will have adoles-
cents who have been consistently living in their affirmed gender since age 3, 4, or 5” (Ehrensaft
et al., 2018, p. 255). Moreover, Ehrensaft et al. said there are cases in which they too would still
use watchful waiting: “When a child’s gender identity is unclear, the watchful waiting approach
can give the child and their family time to develop a clearer understanding and is not necessar-
ily in contrast to the needs of the child” (p. 259). Ehrensaft et al. are indeed critical of the
watchful waiting model (which they feel is applied too conservatively), but they do not come
close to the position the AAP policy espouses. Where Ehrensaft summaries the potential bene-
fits and potential risks both to transitioning and not transitioning, the AAP presents an ironic-
ally binary narrative.
    In its policy statement, AAP told neither the truth nor the whole truth, committing sins both
of commission and of omission, asserting claims easily falsified by anyone caring to do any fact-
checking at all. AAP claimed, “This policy statement is focused specifically on children and youth
that identify as TGD rather than the larger LGBTQ population”; however, much of that evidence
was about sexual orientation, not gender identity. AAP claimed, “Current available research and
expert opinion from clinical and research leaders … will serve as the basis for recommendations”
(pp. 1–2); however, they provided recommendations entirely unsupported and even in direct
opposition to that research and opinion.
    AAP is advocating for something far in excess of mainstream practice and medical consensus.
In the presence of compelling evidence, that is just what is called for. The problems with
Rafferty, however, do not constitute merely a misquote, a misinterpretation of an ambiguous
statement, or a missing reference or two. Rather, AAP’s statement is a systematic exclusion and
misrepresentation of entire literatures. Not only did AAP fail to provide compelling evidence, it
failed to provide the evidence at all. Indeed, AAP’s recommendations are despite the exist-
ing evidence.


Disclosure statement
No potential conflict of interest was reported by the author.


References
Rafferty, J., AAP Committee on Psychosocial Aspects of Child and Family Health, AAP Committee on
   Adolescence, AAP Section on Lesbian, Gay, Bisexual, and Transgender Health and Wellness. (2018). Ensuring
   comprehensive care and support for transgender and gender-diverse children and adolescents. Pediatrics, 142(4),
   e20182162 doi:10.1542/peds.2018-2162
Steensma, T. D., & Cohen-Kettenis, P. T. (2015). More than two developmental pathways in children with gender
   dysphoria? Journal of the American Academy of Child and Adolescent Psychiatry, 52, 147–148. doi:10.1016/j.jaac.
   2014.10.016
Wallien, M. S. C., & Cohen-Kettenis, P. T. (2008). Psychosexual outcome of gender-dysphoric children. Journal of
   the American Academy of Child and Adolescent Psychiatry, 47, 1413–1423. doi:10.1097/CHI.0b013e31818956b9
   Case 4:21-cv-00450-JM Document 45-14 Filed 07/09/21 Page 7 of 7
                                                                                      JOURNAL OF SEX & MARITAL THERAPY              7


Appendix



Count             Group                                                            Study
   2/16    gay                   Lebovitz, P. S. (1972). Feminine behavior in boys: Aspects of its outcome.
   4/16    trans-/crossdress        American Journal of Psychiatry, 128, 1283–1289.
  10/16    straight/uncertain
   2/16    trans-                 Zuger, B. (1978). Effeminate behavior present in boys from childhood:
   2/16    uncertain                Ten additional years of follow-up. Comprehensive Psychiatry, 19, 363–369.
  12/16    gay
     0/9   trans-                 Money, J., & Russo, A. J. (1979). Homosexual outcome of discordant
     9/9   gay                      gender identity/role: Longitudinal follow-up. Journal of Pediatric Psychology, 4, 29–41.
   2/45    trans-/crossdress      Zuger, B. (1984). Early effeminate behavior in boys: Outcome and
  10/45    uncertain                significance for homosexuality. Journal of Nervous and Mental Disease, 172, 90–97.
  33/45    gay
   1/10    trans-                 Davenport, C. W. (1986). A follow-up study of 10 feminine boys. Archives of
   2/10    gay                      Sexual Behavior, 15, 511–517.
   3/10    uncertain
   4/10    straight
   1/44    trans-                 Green, R. (1987). The "sissy boy syndrome" and the development of homosexuality.
  43/44    cis-                      New Haven, CT: Yale University Press.
     0/8   trans-                 Kosky, R. J. (1987). Gender-disordered children: Does inpatient treatment help?
     8/8   cis-                     Medical Journal of Australia, 146, 565–569.
  21/54    trans-                 Wallien, M. S. C., & Cohen-Kettenis, P. T. (2008). Psychosexual outcome of gender-dysphoric
  33/54    cis-                     children. Journal of the American Academy of Child and Adolescent Psychiatry, 47,
                                    1413–1423.
   3/25    trans-                 Drummond, K. D., Bradley, S. J., Badali-Peterson, M., & Zucker, K. J. (2008). A follow-up study
   6/25    lesbian/bi-              of girls with gender identity disorder. Developmental Psychology, 44, 34–45.
  16/25    straight
 17/139    trans-                 Singh, D. (2012). A follow-up study of boys with gender identity disorder. Unpublished doctoral
122/139    cis-                      dissertation, University of Toronto.
 47/127    trans-                 Steensma, T. D., McGuire, J. K., Kreukels, B. P. C., Beekman, A. J., & Cohen-Kettenis, P. T. (2013).
 80/127    cis-                      Factors associated with desistence and persistence of childhood gender dysphoria:
                                     A quantitative follow-up study. Journal of the American Academy of Child and Adolescent
                                     Psychiatry, 52, 582–590.
For brevity, the list uses “gay” for “gay and cis-”, “straight” for “straight and cis-”, etc.
